EXHIBIT 99.1 April 22, 2013 1500 University Street, Suite 700 Montreal QC, H3A 3S8 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: ACASTI PHARMA INC Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual Special Meeting Record Date for Notice of Meeting : May 17, 2013 Record Date for Voting (if applicable) : May 17, 2013 Beneficial Ownership Determination Date : May 17, 2013 Meeting Date : June 27, 2013 Meeting Location (if available) : Montreal, QC Issuer sending proxy related materials directly to NOBO: Yes Issuer paying for delivery to OBO: Yes Notice and Access (NAA) Requirements: NAA for Beneficial Holders Yes Beneficial Holders Stratification Criteria: Number of shares greater than: n/a Holder Consent Type(s): n/a Holder Provinces-Territories: n/a NAA for Registered Holders Yes Registered Holders Stratification Criteria: Number of shares greater than: n/a Holder Provinces-Territories: n/a Voting Security Details: Description CUSIP Number ISIN CLASS A SHARES 00430K105 CA00430K1057 Sincerely, Computershare Agent for ACASTI PHARMA INC
